Citation Nr: 0122129	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and for Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1998, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
2000 for further development.  

The Board notes that the appellant has not specifically filed 
a notice of disagreement with respect to the RO's July 1998 
decision denying service connection for Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  
In other words, although the appellant indicated in her 
August 1998 written statement that she disagreed with the 
RO's decision denying her claim for DIC benefits, she did not 
specifically indicate that she disagreed with the RO's 
decision regarding Chapter 35 benefits.  Furthermore, it is 
unclear whether the appellant actually claimed this issue in 
the first place because, in her May 1998 application for 
benefits, she did not list the names of any children who may 
be entitled to Dependents' Educational Assistance benefits 
pursuant to Chapter 35.  Likewise, the appellant, or her 
representative, did not specifically discuss Chapter 35 
benefits in her February 1999 substantive appeal.  Therefore, 
the Board finds that this issue is not in appellate status 
and will not address it in this decision.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in May 1998, at age 69, the immediate 
cause was listed as due to metastatic prostatic carcinoma as 
a consequence of renal failure.

3.  The veteran's service-connected neurogenic bladder with 
patch graft urethroplasty resulted in the surgical removal of 
his right kidney in May 1983.

4.  Medical evidence of record establishes that the veteran's 
service connected neurogenic bladder with patch graft 
urethroplasty with removal of the right kidney, a vital 
organ, resulted in debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of other 
disease primarily causing death.


CONCLUSION OF LAW

The veteran's neurogenic bladder with patch graft 
urethroplasty, which resulted in the removal of his right 
kidney in May 1983, contributed to his death in May 1998 from 
metastatic prostatic carcinoma as a consequence of renal 
failure.  38 U.S.C.A. §§ 1110, 1310, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the widow of a veteran who served during the 
period of the Korean Conflict.  She essentially contends that 
the veteran died as a consequence of his service-connected 
neurogenic bladder with patch graft urethroplasty.  The 
record reveals that the veteran died in May 1998 due to 
metastatic prostatic carcinoma as a consequence of renal 
failure.  At the time of the veteran's death, he was service-
connected for neurogenic bladder with patch graft 
urethroplasty, residuals of fracture of D12, L1 and L2, 
duodenal ulcer, healed fracture, pelvis, and laceration of 
the left ear.  His combined disability evaluation was 60 
percent. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  38 U.S.C.A. § 5103A.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the VCAA, VA is 
a heightened duty to assist the appellant in developing 
evidence in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the appellant a VA 
rating examination unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
appellant's claim.  See VCAA. 

The Board has reviewed the appellant's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the appellant's 
claim was filed, a substantial body of lay and medical 
evidence was developed with respect to the appellant's claim, 
and the RO's statements and statement of the case clarified 
what evidence would be required to establish service 
connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence, written argument, and testimony, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See VCAA.  The 
Board is satisfied that based on the discussion below, a 
medical examination is not necessary with respect to this 
issue.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
appellant will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal, 
which is now being considered by the Board, has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, and personal statements, as 
well as private medical and lay evidence submitted by the 
appellant in support of her claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with the issue on appeal.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  See VCAA.

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a). 

The Board also notes that 38 C.F.R. § 3.312(c)(3) provides 
that service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.

Based on a thorough review of the record, the Board finds 
that service connection is warranted for the cause of the 
veteran's death for the following reasons.  First, the Board 
adopts the findings made by the veteran's private physician 
(Dr. H) in his December 1998 opinion.  In short, based on 
first-hand knowledge of the veteran's service-connected 
kidney disorder, the veteran's physician concluded in a 
detailed statement that the veteran's death from metastatic 
carcinoma was directly related to his service-connected 
injury.  In other words, Dr. H explained that the veteran's 
service-connected neurogenic bladder with patch graft 
urethroplasty resulted in formation of chronic renal stones 
and chronic pyelonephritis, which subsequently resulted in 
the removal of the veteran's right kidney in 1983.  Thus, 
when the veteran subsequently developed the prostatic 
carcinoma and it metastasized, the resulting tumors 
ultimately obstructed the veteran's left kidney, and the 
veteran had no other means by which to filter his blood and 
he died of renal failure.  Dr. H felt that, had the veteran 
still had his right kidney, the veteran would not have died 
at that time in May 1998.

Second, in addition to Dr. H's opinion, the Board notes that 
the private hospital surgical reports from 1983, when the 
veteran's right kidney was removed, and subsequent VA 
outpatient treatment records obtained pursuant to the Board's 
July 2000 REMAND, support the doctor's conclusion.  For 
example, according to the May 1983 private hospital surgical 
report, the preoperative diagnosis was right staghorn 
calculus with recurrent urinary tract infection.  The post-
operative diagnosis was right staghorn calculus with 
recurrent urinary tract infection with urethral stricture.  
The operation was to dilate the urethra and remove the right 
kidney.  According to the June 1983 private hospital 
discharge report, the final diagnosis was right staghorn 
calculus with chronic pyelonephritis and urethral stricture.  
(According to Stedman's Medical Dictionary 1471 (26th ed. 
1995), "pyelonephritis" is defined as inflammation of the 
renal parenchyma, calyces, and pelvis, particularly due to 
local bacterial infection.)  Also, the right kidney was 
removed.  

Furthermore, a June 1985 VA outpatient treatment record 
provides a medical history that essentially links the removal 
of the veteran's right kidney in 1983 to his service-
connected bladder disorder.  In other words, this June 1985 
VA outpatient treatment record reveals that, as a result of 
his dysfunctional bladder, the veteran developed constant 
urinary tract infections that developed into large right 
staghorn calculi with chronic pyelonephritis, which led to 
the removal of the veteran's right kidney in 1983.  The Board 
finds that the history provided by the forgoing VA and non-VA 
medical records dated since the surgery in 1983 is consistent 
with the medical evidence of record after the veteran's 
discharge from service and prior to the surgery in 1983, and 
it is credible.

In conjunction with Dr. H's foregoing opinion, the Board 
finds that, as a result of the veteran's service-connected 
loss of the right kidney (which is a vital organ), the 
veteran was materially less capable of resisting the effects 
of other disease, which in this case was the metastatic 
prostatic carcinoma that ultimately obstructed the veteran's 
left kidney, which ultimately led to renal failure.  See 
38 C.F.R. § 3.312(c)(3)

VA is not competent to render medical determinations that are 
not solidly grounded in the record.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Although a VA examiner opined in a 
January 2001 VA examination report that the prostatic 
carcinoma did not cause the veteran's death, and that the 
relationship between this and the veteran's service-connected 
neurogenic bladder with patch graft and urethroplasty was 
negligible, the Board finds the examination report inadequate 
and lacking probative weight in comparison with the foregoing 
medical evidence.  For example, the VA examiner's January 
2001 report is only four sentences long and provides no 
details supporting the opinion.  Furthermore, although the 
examiner noted that both claims files were reviewed, the 
examiner could not find the December 1998 opinion provided by 
Dr. H.  As a result, the VA examiner did not specifically 
address the findings made by Dr. H. as requested by the Board 
in its July 2000 REMAND.  Nevertheless, the Board notes that 
Dr. H's December 1998 opinion letter is of record and, in 
comparison to the January 2001 VA medical opinion, is quite 
detailed.  Therefore, in comparison with the opposing 
evidence discussed above, the Board finds that the January 
2001 VA examination report lacks probative weight due to a 
lack of reasons or bases.

Accordingly, in light of Dr. H's December 1998 opinion and 
the other VA and non-VA medical evidence associated with the 
record since the Board's July 2000 REMAND, the Board 
determines that it is at least as likely as not that the 
veteran's service-connected neurogenic bladder with patch 
graft and urethroplasty led to the loss of the right kidney 
in 1983, which subsequently contributed to his death from 
renal failure when the veteran developed metastatic prostatic 
carcinoma, which spread to his left kidney, which led to 
kidney failure.  Thus, resolving the benefit of the doubt in 
the appellant's favor, service connection for the cause of 
the veteran's

death is warranted.  38 U.S.C.A. § 1310; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death and 
DIC benefits is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

